Citation Nr: 0306725	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for low back disorder, status post subluxation of L-5, 
for the period from February 28, 1995, to September 16, 
2002.

2.	Entitlement to a rating in excess of 20 percent for 
residuals of a lumbar spine injury, status post 
subluxation of L-5 and osteoarthritic changes, from 
September 17, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, granted the veteran's 
reopened claim for service connection for the veteran's low 
back disorder and assigned a 10 percent disability rating, 
effective from February 28, 1995.  In August 2002, the RO 
received the veteran's request to appear at a Board hearing 
at the RO but, in an October 2002 written statement, he 
withdrew his hearing request and asked that his case proceed 
on appellate consideration.  As a result, the Board believes 
all due process requirements have been met with regard to the 
hearing request.  By rating decision in November 2002, a 
Decision Review Officer (DRO) at the RO granted an increased 
rating to 20 percent for the low back disorder, effective 
from September 17, 2002.

According to written statements received in January 2003, the 
veteran said he had to close his barbershop and was losing 
trade due to his inability to stand.  In a February 2003 
written statement , his accredited representative asserted it 
is apparent that the veteran's service-connected back 
disability would be a significant impairment in his 
occupation as a barber.  While it is not made clear in the 
record, it may be that, by these statements, the veteran 
seeks to raise a claim of entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability.  That matter is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  From February 28, 1995, to September 16, 2002, the 
preponderance of the objective and competent medical evidence 
of record demonstrates that the veteran's service-connected 
low back disability was manifested by complaints of pain and 
difficulty walking, with no more than slight limitation of 
lumbar spine motion and normal neurological examination 
findings.

2.  From September 17, 2002, the preponderance of the 
objective and competent medical evidence of record 
demonstrates that the veteran's service-connected low back 
disability is manifested by complaints of radiating pain with 
mild spasm and tenderness and no more than moderate 
limitation of motion, with moderate pain and normal sensory 
examination and musculature.


CONCLUSIONS OF LAW

1.  From February 28, 1995, to September 16, 2002, the 
schedular criteria for an initial rating in excess of 10 
percent for low back status post subluxation of L-5 were not 
met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2002).

2.  From September 17, 2002, the schedular criteria for a 
rating in excess of 20 percent for residuals of injury to the 
lumbar spine, status post subluxation of L-5 and 
osteoarthritic changes, are not met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted in the Introduction, in a November 2001 rating 
decision, the RO granted the veteran's claim for service 
connection for a low back disorder.  The RO characterized the 
disorder as low back status post subluxation of L-5, and 
awarded a 10 percent disability evaluation under Diagnostic 
Code (DC) 5292.  

In reaching its determination, the RO considered VA and non-
VA medical records, including a February 1954 VA examination 
report that was not referable to a back disorder.  A July 
1976 private medical record shows that the veteran received 
chiropractic treatment for a back disorder from December 1960 
to February 1965.  A December 1989 VA medical record reflects 
osteoarthritis of the cervical spine.  An April 1993 VA 
record describes degenerative joint disease of the lumbar 
spine.

The RO also considered the findings of an August 2001 VA 
orthopedic examination.  The examination report indicates 
that the veteran, who was 70 years old, complained of 
tightness in his low back after ambulating one to two blocks, 
and said that walking that distance forced him to pause 
before continuing.  His pain worsened walking uphill, and was 
less going down hill.  His discomfort felt like he had no leg 
control, but he denied numbness, tingling, weakness, or 
heaviness of the legs during that intermittent problem.  He 
said he avoided bending over to retrieve objects because it 
could cause a low backache.  As to flare-ups, the examiner 
said the veteran had an intermittent claudication (tightness) 
that caused the veteran to pause because the low back "loses 
control over the legs".  Frequency depended upon how often 
he walked the distance, and duration of his flare-up was 
usually three to four minutes.  Pain was precipitated by 
walking up to two blocks, worsened going uphill, and was 
alleviated by resting a few minutes.  Once the veteran had 
the back tightness, he had to stop and rest for three to four 
minutes.  It was noted that the veteran was a barber and that 
his low backache did not bother him when standing up, but was 
bothersome only during ambulation or if he was attempting to 
pick up weights.  

On clinical evaluation, the veteran's range of motion of the 
back was normal, and there was no discomfort upon range of 
motion.  There was no range of motion limited by pain and no 
objective evidence of painful motion, spasm, or weakness.  
The veteran had slight stooping-over posture.  It was noted 
that he was 70 years old and had no fixed deformity.  Back 
musculature and neurological examination findings were 
normal.  A computerized tomography (CT) scan of the 
lumbosacral spine was ordered to rule out spinal stenosis.  
The diagnosis was status post subluxation of the lumbosacral 
spine.

As noted, the RO awarded service connection and a 10 percent 
disability rating in November 2001.  

In December 2001, the veteran submitted his notice of 
disagreement with a copy of a November 2001 private X-ray 
report.  It includes an impression of degenerative disc and 
osteophyte changes at L4-L5 and L5-S1, with no evidence of 
fracture or dislocation.

According to a December 2001 VA outpatient record, the 
veteran complained of low back pain and rated his pain on a 
scale of 2 (evidently based upon a scale of 1 to 10).  He 
said the pain stayed mild as long as he took his pills for 
pain.

VA medical records, dated from March to May 2002, include a 
March 2002 VA radiology record of X-rays of the veteran's 
lumbar spine which reflect narrowing of the L4-L5 
intervertebral space and degenerative changes of the lumbar 
spine.  When seen in March, the veteran complained of low 
back pain, for which he took medication.  He rated his 
current pain as a 2 and rated it at 9 when it pinched.  He 
said medication enabled him to work.  He described occasional 
tingling down the left back of his leg to his foot, and was 
unable to stretch out all the way.  He also had shoulder pain 
and said he needed to sit down after doing one or two 
haircuts.  

According to a March 2002 VA outpatient neurology 
consultation record, the veteran complained of radiating low 
back pain into his left leg for many years that affected his 
ability to walk more than four or five blocks.  Motrin 
provided a clear benefit.  Objectively, muscle strength and 
sensory examination were normal.  The veteran's gait was 
noted to be probably normal for his age.  The pertinent 
diagnosis was chronic low back pain radiating towards the 
left leg.

An April 2002 VA medical record reflects findings of a lumbar 
CT scan.  The diagnostic impression was changes of severe 
spondylosis seen in the L4-L5 disc, with no disc herniation 
seen at any level.  There was minimal central stenosis seen 
at the L3-L4 level resulting from bulging of the annulus and 
hypertrophy of the ligamenta flava.  Bony structures were 
intact.

A May 2002 VA medical record indicates that the veteran 
complained of an inability to walk due to tightening in his 
hips after walking half a mile.  He had back pain that was 
helped by medication.  Prior studies showed some minimal 
bulging of the disc but no herniation.  On examination there 
was no tenderness elicited and the pertinent assessment was 
degenerative joint disease with low back pain.

The veteran underwent VA orthopedic examination in September 
2002.  According to the examination report, he had pain, 
weakness, stiffness, fatigability, and lack of endurance, and 
obtained moderate relief by taking non-steroidal anti-
inflammatory drugs (NSAIDs) for medication.  Flare-ups 
occurred once or twice a month; they were precipitated by 
standing or lifting and alleviated by rest and sitting.  The 
veteran had functional impairment and was unable to stand all 
day during his barbering.  He used a cane to ambulate.  He 
had decreased function, as he was unable to stand for 
prolonged periods of time and lost a lot of business as a 
barber secondary to his inability to stand for prolonged 
periods.  The veteran was unable to lift even minimally heavy 
objects without significant back pain.  

On examination, forward flexion was to 70 degrees, extension 
was to 20 degrees, and left and right rotation each was to 
twenty degrees, with moderate pain.  He had painful motion 
with the initiation and extremes of range of motion.  It was 
noted that he had additional limitation by pain and weakness 
and lack of endurance during the physical examination.  The 
veteran had painful motion with mild spasm and tenderness in 
the lumbosacral spine.  The patient had objective findings 
consistent with mild spasm on both sides of the lumbosacral 
spine.  It was noted that he had a bent-over stature and 
there was mild spasm.  There were no neurological 
abnormalities reported.  The examiner reviewed the April 2002 
CT report noted above.  The diagnosis was chronic lumbar 
strain and osteoarthritic changes of the lumbosacral spine.

An October 2002 VA neurology clinic record indicates that the 
veteran was initially seen for chronic low back pain and 
tremor.  It was noted that the low back pain bothered him 
once in a while.  A CT scan of the lumbar spine showed some 
spondylosis but no herniated disc, and he took Motrin as 
needed.  Objectively, the veteran was alert.  His muscle 
strength was normal and he had good peripheral pulses.  The 
pertinent assessment was chronic low back pain associated 
with some lumbar spondylosis, and new medication was 
prescribed.

In November 2002, the DRO recharacterized the veteran's back 
disability as residuals of injury to the lumbar spine, status 
post subluxation of L-5 with osteoarthritic changes, and 
awarded a 20 percent disability evaluation, effective from 
September 17, 2002.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested an increased rating for his 
service-connected low back disability, initially evaluated as 
10 percent disabling prior to September 17, 2002, and 
20 percent disabling thereafter.  Before addressing this 
issue, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.
VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in August 2001 and 
September 2002 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that in July 2001 the RO 
sent the veteran a letter regarding the VCAA, and the May 
2002 SOC and November 2002 SSOC contained the new duty-to-
assist regulations codified at 38 C.F.R. §§ 3.102 and 3.159 
(2002).  A copy of the letter and SOC and SSOC were sent also 
sent to the veteran's accredited service representative of 
record.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must also adequately address the 
notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for his service-
connected low back disability, evaluated as 10 percent 
disabling prior to September 17, 2002, and 20 percent 
disabling thereafter.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings may be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not necessarily require that the 
assigned rating be effective from the date of the claim.  
Rather, the law must be taken at its plain meaning, and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Although the veteran's service-connected low back disorder 
could be rated by recourse to several diagnostic codes, the 
rule against pyramiding precludes the use of multiple 
diagnostic codes in order to artificially inflate the 
service-connected evaluation.  38 C.F.R. § 4.14.  Rather, the 
diagnostic code is applied that best reflects the overall 
disability picture shown for the specific anatomical part 
involved.  The service-connected evaluation is assigned that 
most accurately reflects the degree of functional impairment 
shown by the evidence of record. 

Under  38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation; a 20 percent evaluation 
requires moderate limitation of motion.  A 40 percent 
evaluation is warranted where severe limitation of motion is 
shown.  Id.  This is the highest schedular evaluation 
available for limitation of motion of the lumbar spine, 
although limitation of motion is considered in evaluating the 
severity of intervertebral disc syndrome under DC 5293.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

However, as the medical evidence of record is devoid of any 
diagnosis of intervertebral disc syndrome, an increased 
rating under Diagnostic Code 5293 is not for consideration in 
the present case.  See DC 5293 (2002), as in effect prior to 
September 23, 2002.  See also 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002), effective from September 23, 2002 (to be 
codified at 38 C.F.R. § 4.71a, DC 5293).

Under Diagnostic Code 5295, a 10 percent evaluation for 
lumbosacral strain is warranted with characteristic pain on 
motion; a 20 percent evaluation is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  Id.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Id.  In cases involving DC 5295, VA must 
determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Functional loss due to pain, weakness, fatigability, or 
incoordination on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  These rating 
provisions must be applied in evaluating arthritis.  See 
VAOPGCPREC 9-98, citing DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  
However, if a disability is evaluated under a code that does 
not involve limitation of motion, and another diagnostic code 
based on limitation of motion may be applicable, the rating 
criteria for limitation of motion must be considered in light 
of sections 4.40, 4.45, and 4.59.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

1.  Rating In Excess of 10 Percent from February 28, 1995,
to September 16, 2002

As noted above, in November 2001, the RO assigned a 10 
percent disability evaluation for the veteran's back 
disability under Diagnostic Code 5292, for limitation of 
motion. 

Upon review of the record, the Board is of the opinion that, 
for the period prior to September 17, 2002, the preponderance 
of the objective and competent medical evidence of record is 
against an evaluation in excess of 10 percent for the 
veteran's service-connected low back disability.  When 
examined by VA in August 2001, the veteran complained of pain 
with walking one or two blocks but denied numbness and 
tingling, and had normal range of back motion without 
discomfort.  He worked as a barber, and his low backache did 
not bother him while standing.  There was no evidence of 
spasm, weakness, or tenderness in the back, and the 
neurological examination findings were normal.  Flare-ups 
were described as intermittent claudication tightness.  A 
December 2001 VA medical record indicates that the veteran 
had mild pain when he took medication and, in March 2002, 
rated his pain from 2 to 9 (when it pinched).  Neurological 
examination findings at that time included normal sensory and 
muscle strength and normal gait for a man the veteran's age.  
A May 2002 VA medical record reflects complaints of back pain 
and notes minimal bulging of the disc with no herniation.  
There was no tenderness on examination.

Taken as a whole, these findings show no more than slight 
limitation of motion, which equates to a 10 percent rating 
under Diagnostic Code 5292.  Even considering the effects of 
pain on use and during flare-ups, and the other factors 
addressed in DeLuca v. Brown, supra, there is no objective 
evidence of more than characteristic pain on motion of the 
lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, the 
veteran's low back disorder, status post subluxation of L-5, 
would not meet or more nearly approximate, on an alternative 
basis, the criteria for a higher rating under DC 5295 for 
lumbosacral strain.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
10 percent rating assigned from February 28, 1995, to 
September 16, 2002.  There is no indication that pain, due to 
disability of the lumbar spine, caused functional loss 
greater than that contemplated by the 10 percent evaluation 
assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

As the evidence is not so evenly balanced as to raise 
reasonable doubt concerning any material issue, the claim for 
an initial rating in excess of 10 percent for low back status 
post subluxation of L-5, for the period from February 28, 
1995, to September 16, 1995, must be denied.  38 U.S.C.A. § 
5107(b) (old and new versions).

2.  Rating in Excess of 20 Percent from September 17, 2002

In November 2001, the DRO recharacterized the veteran's back 
disability as residuals of a lumbar spine injury status post 
subluxation of L-5 and osteoarthritic changes, and evaluated 
it as 20 percent disabling under Diagnostic Code 5010-5292, 
effective from September 17, 2002, when the veteran was 
examined by VA.

In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2002).  Thus, the veteran's 
osteoarthrtic changes (DC 5010) are evaluated as limitation 
of motion of the lumbar spine (DC 5292), although it appears 
that, in the SSOC, the RO actually evaluated the veteran's 
disability as lumbosacral strain (DC 5295).  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 (2002).  
Degenerative joint disease under DC 5003 is evaluated on the 
basis of the limitation of motion of the joint affected, here 
the lumbosacral spine.  Thus, an increased rating may be 
assigned if the veteran's low back disorder more nearly 
approximates the criteria for an increased rating under 
Diagnostic Codes 5292 or 5295.  

The Board is of the opinion that the disability picture 
presented here does not warrant an evaluation greater than 
that already assigned.  Since September 17, 2002, there is no 
evidence of low back disability of a level of severity to 
warrant a 40 percent evaluation under any applicable 
diagnostic code.  When examined by VA in September 2002, the 
veteran complained of pain, weakness, stiffness, 
fatigability, and lack of endurance that was moderately 
relieved by anti-inflammatory medication.  He had flare-ups 
once or twice a month and was functionally impaired by an 
inability to stand all day during his barbering.  He used a 
cane to ambulate.  Range of motion was reported as forward 
flexion to 70 degrees and extension and left and right 
rotation all to 20 degrees, with moderate pain.  This reveals 
limitation of motion of the lumbar spine that is no more than 
moderate at most, and would thus warrant no more than a 20 
percent evaluation under DC 5292.

Thus, from September 17, 2002, severe limitation of motion of 
the lumbar spine has not been shown.  See Diagnostic Code 
5292.  However, along with painful motion, recent VA clinical 
findings include mild spasm and tenderness in the lumbosacral 
spine and bent-over stature, with no neurological 
abnormalities.   There was no showing of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space.  See Diagnostic Code 5295.  Abnormal mobility of 
the lumbosacral spine on forced motion was not shown.  Id.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
residuals of a lumbar spine injury status post subluxation of 
L-5 with osteoarthritic changes are contemplated in the 
20 percent rating currently assigned from September 17, 2002.  
There is no indication that pain, due to disability of the 
lumbar spine, causes functional loss greater than that 
contemplated by the 20 percent assigned.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown.

A compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 may be assigned where there is painful motion 
with joint or periarticular pathology.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995) (under section 4.59, 
painful motion is considered limited motion even though a 
range of motion may be possible beyond the point when pain 
sets in).  The Board notes, however, that service connection 
is not in effect for arthritis of the lumbar spine but only 
for residuals of injury of the lumbar spine, status post 
subluxation at L-5 and osteoarthrtic changes.  But even if 
service connection were in effect for degenerative joint 
disease of the lumbosacral spine, the provisions of DC 5003 
and 38 C.F.R. § 4.59 may not be used to increase the 
evaluation for the same service-connected disability under a 
different interpretation of the same diagnostic code, as this 
is precluded by the rule against pyramiding set forth in 38 
C.F.R. § 4.14.  Painful motion is contemplated in the 20 
percent evaluation already assigned under DC 5292, and also 
under DC 5295.

As noted, the record does not reveal symptoms of severe 
limitation of motion to warrant a 40 percent evaluation under 
Diagnostic Code 5292.  Nor is there evidence of severe 
lumbosacral strain such as to warrant a 40 percent evaluation 
under DC5295.  While it was noted that the veteran had bent-
over stature, there is no showing of a listing of the entire 
spine to the opposite side, and a positive Goldthwaite's sign 
is not shown.  As forward flexion was possible to 70 degrees, 
there is no showing of marked limitation of forward bending.  
Although there was loss of lateral motion at the 2002 VA 
examination, this loss was no more than moderate and thus not 
indicative of severe lumbosacral strain.  Finally, there is 
no showing of abnormal mobility of the lumbar spine on forced 
motion.  Assuming the service-connected low back disorder 
should be rated under DC 5295, there is simply no persuasive 
evidence that the criteria for a 40 percent evaluation have 
been met or more nearly approximated.  See 38 C.F.R. § 4.7.

Thus, from September 17, 2002, a rating in excess of the 20 
percent currently assigned for the service-connected low back 
disability is not warranted under any potentially applicable 
diagnostic code.  As the evidence is not so evenly balanced 
as to raise a reasonable doubt concerning any material issue, 
the claim for a higher initial rating for the service-
connected disability of the lumbar spine, status post 
subluxation of L-5 and osteoarthritic changes, from September 
17, 2002, must be denied.  38 U.S.C.A. § 5107(b) (old and new 
versions).

Finally, the Board observes in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002) (such ratings may be authorized by the Under Secretary 
for Benefits or the Director of the C&P Service).  For 
example, although the veteran has variously contended that 
his service-connected low back disability has affected his 
ability to work, he has submitted no evidence in support of 
this claim, aside from his written assertions to that effect, 
nor is there evidence that the service-connected low back 
disability has necessitated frequent hospitalization.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

An initial evaluation in excess of 10 percent for low back 
disorder, status post subluxation of L-5, for the period from 
February 28, 1995, to September 16, 2002, is denied.

A rating in excess of 20 percent for residuals of injury to 
the lumbar spine, status post subluxation of L-5 and 
osteoarthritic changes from September 17, 2002, is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


